Citation Nr: 9922447	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  94-23 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a disability manifested 
by chronic low back pain.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel




INTRODUCTION

The veteran had active service from September 1970 to April 
1972 and from February 1975 to January 1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
RO.  

In August 1996, the Board remanded this claim for the 
development of additional evidence.  The requested 
development having been completed, to the extent possible, 
this case is now ready for appellate review.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran was treated for complaints of low back pain 
and stiffness in service and was given a permanent profile 
for recurrent mechanical low back pain.  

3.  The veteran has a disability manifested by chronic low 
back pain that cannot be disassociated from the complaints 
and findings of low back pain shown in service.  


CONCLUSION OF LAW

A disability manifested by chronic low back pain was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  The United States Court 
of Appeals for Veterans Claims has determined "that 
establishing service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and [service]."  Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

The Board finds that the veteran's claim for service 
connection for a disability manifested by chronic low back 
pain is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

Factual Background

The available veteran's service medical records show that no 
back problems were complained of or noted during his 
September 1970 service entrance examination.  (The RO has 
been unable to locate the bulk of the medical records from 
the veteran's first period of service, despite contacting the 
National Personnel Records Center (NPRC), and the Department 
of the Army).  On the history portion of his October 1974 
pre-reenlistment examination, the veteran checked the block 
indicating he did not have recurrent back pain.  In March 
1975, he complained of back pain after physical training.  It 
was noted that he stood in lordosis and had some lumbar 
scoliosis.  The lumbar spine had full range of motion with no 
observable muscle spasm.  Following a June 1975 motorcycle 
accident, the veteran complained of slight discomfort of his 
back muscles.  In October 1978, he presented with complaints 
of chronic low back pain from old injuries.  Muscle spasm was 
observed.  The assessment was weak low back muscles.  In 
November 1978, some tenderness and mild swelling was noted in 
the low back region.  Low back muscle strain was diagnosed in 
January 1979.  Chronic low back pain was the impression when 
the veteran was seen in the physical therapy clinic later in 
January.  In March 1979, it was noted that the low back had 
full range of motion and that X-ray studies were within 
normal limits.  In February 1981, the veteran was placed on a 
permanent profile for recurrent mechanical low back pain.  In 
March 1981, Medical Board proceedings for a physical 
evaluation board (PEB) showed that the veteran's complaints 
of back problems began in 1971 after he lifted a truck tire 
weighing over 100 pounds.  It was further noted that there 
was no documentation of profiling or treatment for a back 
disorder during the remainder of the veteran's first period 
of active service.  It was found that the veteran's back pain 
recurred after his entry into his second period of service, 
while he was serving as a line worker.  The diagnosis was 
mild lumbar spine strain-sprain, without radicular 
components, with subjective history without evidence of 
objective findings by the medical examiner.  In April 1981, a 
formal PEB proceeding found that the veteran was fit to 
return to duty.  In September 1981, the veteran complained of 
back pain following a fall of 10 feet on a confidence course.  
The low back was found to have full range of motion and 
muscle strength.  Increased tenderness was noted in the soft 
tissue in the left gluteal area.  The assessment was soft 
tissue trauma, low back pain, lumbosacral contusion/strain 
S1.  

The report of the veteran's March 1982 VA examination shows 
that he had a normal vertebral column with full range of 
motion of his spine.  The diagnosis was questionable low back 
injury in service with no functional impairment seen at the 
time of examination.  

The claims file contains records of the veteran's treatment 
for various disorders at both VA and private medical 
facilities during the period from December 1985 to June 1998, 
including records from Philip G. Conway, M.D.; Terrence L. 
Piper, M.D.; the Missouri Baptist Medical Center; and St. 
Peters Hospital.  The claims file also contains records 
pertaining to the veteran's award of Social Security 
disability benefits, and to his December 1987 on-the-job 
accident.  All of these records have been reviewed by the 
Board.  

In December 1987, Dr. Piper noted that the veteran sustained 
a sprain to his left ankle when he fell while delivering mail 
during his employment with the United States Postal Service.  
As the veteran also complained of thoracolumbar junction 
pain, a bone scan and a computed tomography (CT) scan were 
performed.  Dr. Piper noted that the CT scan showed a mild 
bony irregularity that affected the pars region at the T12 
vertebra on the right just posterior to T12.  However, Dr. 
Piper also noted that the bone scan showed no inflammation or 
problem at that location, and that X-ray studies performed of 
the spine did not suggest any problem.  He found that there 
was no palpable tenderness at that location.  Dr. Piper could 
find no etiology for the pain other than musculoskeletal.  

In an October 1993 letter, Dr. Conway stated that the veteran 
had a long history of back problems dating back to 1971, 
which were further aggravated by his 1975 motor vehicle 
accident.  Since that time, he stated, the veteran had had 
recurring mid and low back pain related to activity, 
particularly related to forward bending and lifting.  Dr. 
Conway noted that this pain led to the veteran's leaving his 
job with the United States Postal Service.  

The Social Security Administration found that, as of November 
1993, the veteran was entitled to disability benefits due 
primarily to his affective mood disorder (depression) and 
residual visual impairment stemming from removal of a benign 
neoplasm of the brain.  

In support of his claim, the veteran submitted personal 
statements, a letter from a former service comrade, and 
letters he wrote to his parents during his active service.  
These statements support the veteran's contention that he 
injured his back in 1971 lifting a truck tire and that he had 
back pain in 1979 in service.  

The veteran also submitted a list of medical facilities in 
Germany where he stated he had been treated for back problems 
during his active service.  The RO contacted the NPRC in an 
attempt to obtain any pertinent medical records from those 
facilities but was notified that no such records could be 
located.  

The RO attempted, as requested by this Board in its August 
1996 Remand, to obtain copies of any pertinent records of 
treatment received by the veteran while an employee of the 
Chrysler Corporation from 1972 to 1975.  It was advised that 
no such records were available at Chrysler's Fenton, Missouri 
location, but that they might have been transferred to the 
corporation's Detroit, Michigan office.  The RO requested 
that the veteran provide an address in Detroit to which the 
RO might write and request the relevant copies, but the 
veteran did not respond.  

The report of the veteran's January 1997 VA orthopedic 
examination indicates that he presented with complaints of 
daily, dull, aching back pain upon rising in the morning, 
after lying down for prolonged periods of time, after sitting 
for more than one hour, and after walking more than a half 
mile.  He complained that the aching would increase to a 
sharp pain when he lifted items weighing more than six 
pounds, and when he bent forward.  He reported that he used 
600 milligrams of Motrin approximately every two to three 
days to control the pain.  The examiner noted that the back 
had full range of motion with flexion forward to 75 degrees, 
lateral flexion bilaterally to 35 degrees, lateral rotation 
bilaterally to 30 degrees, and hyperextension to 30 degrees.  
The examiner further noted that the veteran walked with a 
steady gait, and groaned mildly with right lateral flexion 
and extension after flexion.  No fixed deformities or point 
tenderness was observed.  The veteran had normal posture.  
Straight leg and cross leg raising tests were negative.  No 
Babinski reflexes could be elicited on either side.  X-ray 
studies of the lumbosacral and thoracic spine were normal.  
The diagnosis was chronic low back pain with no functional 
impairment.  

In a letter received in June 1998, Dr. Conway stated that he 
treated the veteran from 1986 to 1995 and that the veteran 
often complained of back pain during that period.  

Analysis

The record indicates that the veteran injured his back in 
1971 in service picking up a heavy truck tire and re-injured 
his back in 1975 and 1981, in the motorcycle accident and 
confidence course fall, respectively.  Although the post 
service diagnoses on VA examination tend to suggest that the 
injuries in service were acute and transitory and resolved, 
the Board cannot ignore the fact that he was seen on numerous 
occasions in service for his back complaints and was placed 
on temporary profiles on a number of occasions for his low 
back problems.  He was eventually placed on a permanent 
profile for recurrent mechanical low back pain.  The veteran 
has submitted personnel reports that include a performance 
evaluation indicating that his back problem was sufficiently 
severe that he had to change his military occupational 
specialty.  This evidence suggests chronicity in service of 
the veteran's low back problems.  38 C.F.R. § 3.303(b).  
While Dr. Conway's 1993 statement that the veteran's back 
problems began in service and have continued since appears to 
have been based principally on history recited by the 
veteran, the fact remains that the objective medical evidence 
tends to support Dr. Conway's medical conclusion.  Moreover, 
the VA examiner's diagnosis in January 1997 of chronic low 
back pain is consistent with the evidence of the service 
medical records and with Dr. Conway's opinion.  Dr. Conway, 
it appears, noted the veteran's complaints of low back pain 
as early as 1986, the year prior to the veteran's on-the-job 
fall.  Moreover, the January 1997 VA examination revealed 
some limitation of lumbar spine motion, albeit slight, with 
apparently witnessed groaning in at least two planes of 
excursion when range of motion of the low back was tested.  
In view of the evidence of multiple back injuries in service, 
the permanent profile placed in February 1981, the evidence 
of Dr. Conway, together with the recent findings on VA 
examination, the Board concludes that the veteran's current 
low back pain cannot be disassociated from the complaints and 
findings noted in service.  The Board is of the opinion that 
on this material issue, the veteran is entitled to the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).  It follows 
that service connection for a disability manifested by 
chronic low back pain must be granted.  




ORDER

Service connection for a disability manifested by chronic low 
back pain is granted.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

